Motion for reargument denied, with ten dollars costs, and stay vacated. Motion for leave to appeal to the Court of Appeals denied. Our decision of October first dismissing appeal of the National Fair and Exposition Association, Inc. (See 170 App. Div. 948, 956), proceeded upon the ground that the return of the cheek for seventy-five dollars costs was too late, as such cheek had been retained until after service of notice of motion to dismiss defendant’s appeal. It follows that the appellant may still have these costs (or the amount thereof offset to the National Fair and Exposition Association, Inc.), upon proper application to the plaintiff’s attorneys, to be made within five days. Present — Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ.